The question involved in this action is identical with the question involved in cause No. 23008, entitled, "In the Matter of the Assessment for Taxation Purposes Upon the Property of the Earlsboro Gas Company, a Corporation, Doing Business in the State of Oklahoma, for the Year 1931," 165 Okla. 40,25 P.2d 632, this day dismissed by decision of this court. The causes were briefed jointly by permission of this court, and have been by the court considered jointly, upon briefs filed, for the purpose of a determination of the issues raised by motions to dismiss.
The decision adopted in that case is adopted as the decision in this case.
The appeal is therefore dismissed.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, OSBORN, and BUSBY, JJ., concur. BAYLESS, J., absent.